Exhibit 10.24

 

LOGO [g628320g14y87.jpg]

October 23, 2012

Sandesh Mahatme

14 Hayes Street

Lake Placid, New York 12946

Dear Sandy:

We are pleased to offer you a position as Senior Vice President, Chief Financial
Officer at Sarepta Therapeutics, Inc. (the “Company”), reporting to Chris
Garabedian, President and Chief Executive Officer (“CEO”), pursuant to the terms
set forth in this letter agreement, effective November 5, 2012 (“Start Date”).
Your employee orientation will begin at 11:00 a.m. on your Start Date at our
Cambridge office, 245 First Street, Suite 1800, Cambridge, Massachusetts.

1. Employment At-Will.

If you accept our offer of employment, you will be an employee at-will, meaning
that your employment is of indefinite duration and either you or the Company may
terminate our employment relationship at any time for any reason, with or
without cause and with or without advance notice. However, you may be entitled
to severance benefits depending on the circumstances of your termination of
employment with the Company pursuant to a separate Change in Control and
Severance Agreement that you will be eligible to enter into with the Company. In
the event of your resignation, we request that you give the Company at least two
weeks’ notice.

2. Compensation.

(a) Base Salary. The Company will pay you an annual salary of $425,000 as
compensation for your services (the “Base Salary”). The Base Salary will be paid
periodically in accordance with the Company’s normal payroll practices and be
subject to the usual, required withholdings. Your salary will be subject to
review and adjustments will be made based upon the Company’s normal performance
review practices.

(b) Sign-on Bonus. You will receive a two-part sign-on bonus of $160,000 (the
“Sign-on Bonus”) as follows: (i) $130,000, less applicable withholdings, payable
in cash within thirty (30) days following the Start Date, and (ii) $30,000, less
applicable withholdings, payable in cash on the first regularly scheduled
payroll on or after March 15, 2013. Notwithstanding the foregoing, if, on or
prior to the one (1) year anniversary of the Start Date, you terminate your
employment with the Company for any reason, you must repay 100% of the Sign-on
Bonus to the Company within sixty (60) days of your termination of employment.

(c) Target Bonus. You will be eligible to receive a target annual bonus of forty
percent (40%) of your Base Salary, less applicable withholdings, upon
achievement of performance objectives to be determined by the CEO and the
Compensation Committee (the “Compensation

 

LOGO [g628320g38u50.jpg]



--------------------------------------------------------------------------------

Sandy Mahatme

October 23, 2012

Page 2 of 4

 

Committee”) of the Board of Directors (the “Board”) in their sole discretion
(the “Target Bonus”). The maximum bonus you will be eligible to receive is one
hundred fifty percent (150%) of your Target Bonus. Due to the fact that you are
joining the company after September 30, 2012, you will not be eligible to
receive a 2012 Target Bonus. In forthcoming years, however, the Target Bonus, or
any portion thereof, will be paid as soon as practicable after the Board
determines that the Target Bonus has been earned, but in no event shall the
Target Bonus be paid after the later of (i) the fifteenth (15th) day of the
third (3rd) month following the close of the Company’s fiscal year in which the
Target Bonus is earned or (ii) March 15 following the calendar year in which the
Target Bonus is earned.

(d) Equity Awards. We will recommend to the Compensation Committee after
commencement of your employment that you be granted an option to purchase
150,000 shares of the Company’s common stock (the “Option”) and stock
appreciation rights with respect to 100,000 shares of the Company’s common stock
(the “SARs”). The Option and the SARs will have an exercise price equal to the
closing trading price of the Company’s common stock on the date of grant. The
SARs will be settled in shares of stock, not cash. Your grants will be subject
to the terms, definitions and provisions of the Company’s 2002 Equity Incentive
Plan (the “Equity Plan”), the stock option agreement by and between you and the
Company (the “Option Agreement”), and the stock appreciation rights agreement by
and between you and the Company (the “SAR Agreement”) (collectively, the “Equity
Agreements”), all of which Equity Agreements are incorporated herein by
reference. Twenty-five percent (25%) of the shares underlying the Option and SAR
will vest and become exercisable on the first anniversary of the Start Date, and
1/48th of the shares underlying the Option and SAR will vest and become
exercisable on each monthly anniversary of the Start Date thereafter, such that
the shares underlying the Option and SAR will be fully exercisable on the fourth
anniversary of the Start Date, subject to your continued employment through any
such vesting dates.

(e) Relocation/Corporate Housing. Provided that you move and relocate within
twelve (12) months of the Start Date, the Company agrees to reimburse you for
your (i) actual, documented reasonable expenses incurred in moving and
relocating to the Cambridge, Massachusetts metropolitan area up to a total of
$50,000 (the “Relocation Reimbursement”), which may include any costs or
expenses associated with your (x) sale of your current residence, (y) shipment
of personal effects to the Cambridge metropolitan area, or (z) the customary
closing costs associated with the purchase of a residence in the Cambridge
metropolitan area incurred by you during the relocation period and (ii) actual
corporate housing expenses in the Cambridge metropolitan area for up to 12
months following the Start Date. You will be responsible for withholding and
paying applicable income taxes on taxable relocation funds received from the
Company during the course of your relocation. In addition, you agree that you
will submit all such reimbursable expenses to the Company with appropriate
documentation no later than sixty (60) days after such expenses are incurred and
the Company shall reimburse you promptly thereafter in accordance with the
Company’s expense reimbursement policy. Notwithstanding the prior sentence, to
the extent such reimbursements are taxable to you under the Internal Revenue
Code, the Company hereby agrees that it will reimburse you for all such expenses
by no later than March 15, 2014. If, on or prior to the two (2) year anniversary
of the Start Date, you terminate your employment with the Company for any
reason, you must repay one hundred percent (100%) of the Relocation
Reimbursement paid to you by the Company within sixty (60) days of your
termination of employment.

 

LOGO [g628320g38u50.jpg]



--------------------------------------------------------------------------------

Sandy Mahatme

October 23, 2012

Page 3 of 4

 

(f) Parking. Onsite parking at the Cambridge location is available through Laz
Parking (ww.lazparking.com). If you elect to park in this lot, you must first
fill out the appropriate paperwork and register with Laz Parking. The Company
will reimburse your Laz Parking expenses up to a maximum of $130 per month,
which is fifty percent (50%) of the current monthly Laz Parking fee, in
accordance with the Company’s expense reimbursement policy.

(g) Other Employee Benefits. During your employment with the Company, you will
be entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other executive officers
of the Company, including without limitation any annual equity grants. None of
the benefits offered to you by the Company create a right to continue in
employment for any particular period of time. Any statements to the contrary
that may have been made to you are unauthorized and are superseded and cancelled
by this offer letter. Please also remember that employment terms like your
position, hours of work, work location, compensation, the stock option plan, and
other employee benefits may change over the course of employment at the
Company’s discretion.

3. Severance Benefits.

Following commencement of your employment with the company you will be eligible
to enter into the company’s standard Change in Control and Severance Agreement.
This agreement will outline any severance benefits you may be eligible for in
the event of certain terminations of your employment.

4. Proprietary Rights Agreement.

As a condition of your employment, you are required to sign a Confidential
Proprietary Rights and Non-Disclosure Agreement (“Confidentiality Agreement”),
and you have already done so. The fully executed Confidentiality Agreement is
enclosed for your records. We would like to emphasize the importance we place on
the proper treatment of all proprietary information, including that which you
may have come into contact with in your prior employment. The Company is
extending this offer to you based upon your general skills and abilities, and
not your possession of any trade secret, confidential or proprietary information
of a former employer. The Company requires that you do not obtain, keep, use for
our benefit, or disclose this type of information from any prior employers to
us. By accepting this offer, you will also be affirming to the Company that you
are not a party to any agreement with a prior employer that would prohibit your
employment with us.

Moreover, you agree that during the term of your employment, you will not engage
in any other employment, occupation, consulting, or other business activity
directly related to the business in which the Company is now involved or becomes
involved during the term of your employment, nor will you engage in any other
activities that conflict with your obligations to the Company.

5. Background Investigation/Reference Checks.

As a part of the employment process, we reserve the right to conduct background
investigations and/or reference checks on all potential employees to the fullest
extent permitted under applicable law. Your job offer, therefore, is contingent
upon a clearance of such background investigation and/or reference check.

 

LOGO [g628320g38u50.jpg]



--------------------------------------------------------------------------------

Sandy Mahatme

October 23, 2012

Page 4 of 4

 

6. Eligibility for Employment.

The United States government requires all U.S. employers to verify that
employees are eligible to work in the United States. This law applies to
citizens and non-citizens. Enclosed is a list of documents that are acceptable
for completing the employment verification (Form I-9) process. Please bring your
documentation with you on your first day. The law requires that such
documentation be provided within 3 business days of the effective date of your
employment, or your employment relationship with the Company may be terminated.
In addition, since the Company is a Federal contractor, please note that we
participate in e-Verify (an online work authorization verification system).

7. Miscellaneous.

This letter will be governed by the laws of the State of Massachusetts. This
letter, the Equity Agreements and the Confidentiality Agreement, set forth the
terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your interviews or relocation negotiations, whether written or oral.
This letter, including, but not limited to, its at-will employment provision,
may not be modified or amended except by a written agreement signed by the
Company CEO or President and you.

If you wish to accept employment with Sarepta Therapeutics, please sign this
letter and return one copy to me. This offer will remain open through October
30, 2012.

We are pleased to welcome you to Sarepta Therapeutics. If you have any
questions, please give me a call at 617-444-8424 x 3107.

Sincerely,

/s/ Joan C. Wood

Joan C. Wood

Vice President, Human Resources

AGREED TO AND ACCEPTED:

I accept the above written offer of employment under the terms in this letter.

 

Signature  

/s/ Sandesh Mahatme

    Date: November 1, 2012

 

LOGO [g628320g38u50.jpg]